                           IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF ALASKA


KLOOSTERBOER INTERNATIONAL
FORWARD ING LLC and ALASKA REEFER
MANAGEMENT LLC,
                           Plaintiffs,
                                                                     Case No.: 3:21-cv-00198-SLG
                         vs.

UNITED STATES OF AMERICA, U.S.                                       DECLARATION OF
DEPARTMENT OF HOMELAND SECURITY, U.S.                                PETER 0. STRONG
CUSTOMS AND BORDER PROTECTION, and TROY:
A. MILLER, U.S. Customs and Border Protection
Acting Commissioner, in his official capacity,

                                          Defendants.
---------------------------------------------------------- ------x

        Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

        1.       I am a U.S. citizen and the founder of Coastal Transportation Inc. ("Coastal"), a

family-owned ocean transportation company headquartered in Washington State with terminals in

Seattle and Dutch Harbor, Alaska.

        2.      I am currently the president of Coastal.

        3.      Coastal has been in business since 1984, providing ocean transportation services to

and from Seattle and western Alaska.

        4.      Coastal routinely transports equipment, supplies and other merchandise to towns

and communities in western Alaska in support of fishing activities and also routinely transports,

among other things, fish and fish products from Alaska to Seattle.

        5.      Coastal currently owns and operates five vessels registered with the U.S . Coast

Guard, referred to as "U.S.-flag" vessels, manned by U.S.-citizen crews. Coastal's vessels are all

coastwise qualified and all have coastwise endorsements on their vessel documents, making them




      Case 3:21-cv-00198-SLG Document 40 Filed 09/10/21 Page 1 of 3
                                                     -2-


eligible to transport merchandise between two points in the United States. Over the past seven

years, Coastal has invested $50m in infrastructure in order to remain competitive. This included

building a new Jones Act compliant ship with all new mechanical and refrigeration systems

(replacing 2 older 1960s-era ships), a cold storage in Dutch Harbor and new offices at our Seattle

terminal.

       6.      Coastal is one of four Jones Act carriers serving Dutch Harbor, Alaska with

qualified U.S.-flag vessels.

       7.     · Coastal is a strong supporter of the Jones Act and believes that it should be enforced

to achieve its intent of reserving U.S. domestic maritime trade for U.S. citizens owning and

operating U.S.-flag vessels built in the United States with U.S. citizen crews.

       8.      Coastal has a strong interest in adequate enforcement of the Jones Act, as evasion

of the Jones Act reduces cargoes available to be shipped in compliance with the law and reserved

for qualified U.S.-flag vessels, such as the ones Coastal owns and operates.

       9.      Coastal is harmed when cargoes reserved for qualified U.S.-flag vessels by the

Jones Act are diverted to foreign-flag vessels with foreign ownership and non-U.S. citizen crews

operating in violation of the Jones Act.

        10.    Coastal has been harmed over many years by the scheme to ship cargoes on foreign-

flag vessels from Alaska to destinations in the United States, which is clearly transportation of

merchandise encompassed by the Jones Act via use of a contrived Canadian rail apparatus, abuses

of through shipment and storage in a foreign cold storage.

        11.    Cargoes shipped in violation of the Jones Act from Alaska to the lower 48 states

which Coastal and similarly situated caiTiers should have transported are not recoverable by

Coastal and other carriers which have been harmed by the loss of cargo.




      Case 3:21-cv-00198-SLG Document 40 Filed 09/10/21 Page 2 of 3
                                                   -3-


       12.     Coastal believes that there is currently more than adequate service between Alaska

and the lower 48 states provided by qualified Jones Act ca1Tiers to transport all fish and fish

products produced in Alaska.

       13.     Since Customs and Border Protection apparently delivered penalty notices to

certain companies involved in the Alaska fish and fish product trade in August 2021, Coastal' s

bookings for transportation of fish and fish products have increased substantially.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Dated: September 9, 2021




                                                             Peter D. Stro9 $t;;_;., ------
                                                             President
                                                             Coastal Transportation Inc.




      Case 3:21-cv-00198-SLG Document 40 Filed 09/10/21 Page 3 of 3
